Ingraham, J.
I concur in the conclusion to which Mr. Justice Daniels has arrived, except that I do not think that the appellant should be required to pay the costs of the trial. At the close of the trial a motion was made upon the minutes for a new trial because the verdict of the jury was for excessive damages. The application to the court was not for a favor, but to set aside a verdict which was in excess of the amount that the evidence showed plaintiff to be entitled to, and we think it was error for the court below to deny it. The judgment should, therefore, be reversed, and a new trial ordered, with costs to defendant to abide the event, unless, within 20 days after the service of the order to be entered upon this decision, the plaintiff shall stipulate to reduce the amount to $200, with interest upon that amount from the time the shares were demanded; and in case such stipulation shall be given, then the judgment, as modified, will be affirmed, without costs of this appeal.
*960I